DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 2/12/2021.
Claim(s) 2, 3, 13, 15, 16 and 26-30 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1, 4-12, 14 and 17-25 is/are currently pending.

Response to Arguments
.Applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive.
On page 9 of the remarks, in regard to claim 1, the Applicant disagrees with the rejection under 35 U.S.C. 103 as being unpatentable over Koh et al. US 20200295891 in view of Papasakellariou et al. US 20100278109 as noted in the Non-Final Rejection dated 11/12/2020.  Specifically, the Applicant remarks:

Issue #1a:
“Thus, Koh discloses selecting a transmission mode by determining the transmission mode with the greatest channel capacity for all terminals. Disclosure of selecting a transmission mode to maximize a channel capacity for all terminals, however, is not disclosure of selecting a transmission mode for a single terminal based on an access mode of the single terminal. Accordingly, the proposed Koh-Papasakellariou combination at least fails to disclose, teach or suggest "selecting, based on the access mode of the terminal device, an information transmission pattern for the terminal device from a first resource set associated with a multiplexed orthogonal multiple access, MOMA, mode and a second resource set associated with a non-orthogonal multiple access, NOMA, mode," as recited in independent claim 1.”

The Examiner respectfully disagrees. 

With regards to Issue #1a:
Claim 1 does not specify that the performance of “selecting, based on the access mode of the terminal device” is based solely or only on “the access mode of the terminal device”, as argued by the Applicant.  The transmission mode/scheme selected by Koh is based on the channel information of a terminal (see para. 0053, 0054, 0166 of PGPub).  Furthermore, the selection based on the channel information includes selection of the transmission mode/scheme of NOMA or OMA (see para. 0165), where NOMA and OMA include associated resources (see para. 0041, 0056) which is considered as teaching "selecting, based on the access mode of the terminal device, an information transmission pattern for the terminal device from a first resource set associated with a multiplexed orthogonal multiple access, MOMA, mode and a second resource set associated with a non-orthogonal multiple access, NOMA, mode".

On page 9 of the remarks, in regard to independent claims 10, 14 and 23 and the dependent claims the Applicant states that the independent claims are allowable based on analogous to claim 1 and the dependent claims are allowable at least due to the deficiencies of the ground of rejection applied to the independent claims.  
The Examiner respectfully disagrees.  The Examiner kindly refers the Applicant to the reasoning pertaining to the independent claims, detailed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claim(s) 1, 5, 6, 7, 8, 9, 14, 18, 20, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al. US 20200295891 (cited in Non-Final Rejection dated 11/12/2020) in view of Papasakellariou et al. US 20100278109 (cited in Non-Final Rejection dated 3/17/2020).

As to claim 1:
Koh  et al. discloses:
A method in a network device, comprising: 
obtaining an access mode of a terminal device, wherein obtaining the access mode of the terminal device comprises determining the access mode of the terminal device based on at least one of a coverage of the terminal device, ..., and ...: and
(“In step 1140, the base station 910 may determine the transmission mode of the greatest channel capacity among the calculated four transmission modes. Based on the allocated power of the first terminal 920 or the second terminal 930 and the channel information, the base station 910 may determine the transmission mode of the greatest channel capacity among the multiple transmission modes. Information indicating the determined transmission mode may be represented with 2-bit information. The 2-bit information may represent four cases, which may correspond to the first transmission mode, the second transmission mode, the third transmission mode, and the fourth transmission mode respectively.”; Koh et al.; 0139)

(“R.sub.4 is the channel capacity in the fourth transmission mode, W is the MMSE equalizer filter, F is the precoder, σ.sub.n is the nose power, wn is the noise passing through the equalizer filter, P.sub.f is the power allocated to the remote terminal, and P.sub.n is the power allocated to the nearby terminal.”; Koh et al.; 0076)
(where
“base station” maps to “network device”,
“terminal” maps to “terminal device”,
“The second terminal may be the terminal on a boundary of a coverage area of the base station. The first terminal, which is close to the base station, may be allocated relatively low power, and the second terminal, which is remote from the base station, may be allocated relatively high power”/”Based on the allocated power of the first terminal 920 or the second terminal 930 and the “obtaining the access mode of the terminal device comprises determining the access mode of the terminal device based on at least one of a coverage of the terminal device”, where the “allocated” “power” is based on the “boundary of a coverage”/”close to the base station”/”remote from the base station” which maps to “based on at least one of a coverage”, where the “transmission mode” is determined based on “the allocated power”, therefore the “transmission mode” is also determined based on “boundary of a coverage”/”close to the base station”/”remote from the base station” which maps to “based on at least one of a coverage of the terminal device”)

selecting, based on the access mode of the terminal device, an information transmission pattern for the terminal device from a first resource set associated with a ... orthogonal multiple access, .OMA, mode and a second resource set associated with a non-orthogonal multiple access, NOMA, mode.
(“The NOMA is the technique for improving spectral efficiency by concurrently transmitting data to two or more terminals on the same time, frequency, and space resources.”; Koh et al.; 0041)
(“In the fourth transmission mode, which is the transmission scheme of the OMA system, the transmitter 330 may transmit data transmitted to each of the terminals in different time or different frequency resource.”; Koh et al.; 0056)
(“Alternatively, for example, it may be assumed that the base station 710 transmits the signal in all directions. The first terminal 720 may remove the 
(where
“determine the transmission mode of the greatest channel capacity among the calculated four transmission modes”/”In the fourth transmission mode, which is the transmission scheme of the OMA system, the transmitter 330 may transmit data transmitted to each of the terminals in different time or different frequency resource”/”subframe” maps to maps to “selecting, based on the access mode of the terminal device, an information transmission pattern for the terminal device from a first resource set associated with a multiplexed orthogonal multiple access, .OMA, mode”, where “determine the transmission mode” maps to “selecting”, “data”/“transmission scheme”/”different time or different frequency”/”subframe” maps to “information transmission pattern”, “different time or different frequency resource” maps to “first resource set”, “OMA” maps to “.OMA mode”
“determine the transmission mode of the greatest channel capacity among the calculated four transmission modes”/”The NOMA is the technique for improving spectral efficiency by concurrently transmitting data to two or more terminals on the same time, frequency, and space resources”/”subframe” maps to “selecting, based on the access mode of the terminal device, an information transmission pattern for the terminal device... and a second resource set associated with a non-orthogonal multiple access, NOMA, mode”, where “determine the transmission mode” maps to “selecting”, “data”/”same time, frequency and space”/”subframe” maps to “information transmission pattern”, “same time, frequency, and space resources” maps to “second resource set”, “NOMA” maps to “NOMA mode”

Koh et al. as described above does not explicitly teach:
multiplexed [orthogonal multiple access], MOMA

However, Papasakellariou et al. further teaches a multiplexing capability which includes:
multiplexed [orthogonal multiple access], MOMA
(“Additionally, although the present invention is described in relation to an Orthogonal Frequency Division Multiple Access ( OFDMA) communication system, it also applies to all Frequency Division Multiplexing (FDM) systems in general and to Single-Carrier Frequency Division Multiple Access ( SC-FDMA), OFDM, FDMA, Discrete Fourier Transform (DFT)-spread OFDM, DFT-spread OFDMA, SC -OFDMA, and SC-OFDM in particular”; Papasakellariou et al.; 0061)
(“In addition to the Time Division Multiplexing (TDM) structure described in FIG. 12 through FIG. 14, Frequency Division Multiplexing (FDM) can also be applied as shown in FIG. 15 for the case of 2 UEs. The N.sub.sc.sup.RB=12 REs of one PRB 1510 are divided in a top sub-set of 6 contiguous REs allocated to a 
(where
“relation to an Orthogonal Frequency Division Multiple Access ( OFDMA) communication system”/” The N.sub.sc.sup.RB=12 REs of one PRB 1510 are divided in a top sub-set of 6 contiguous REs allocated to a first UE, UE 1 1520, and bottom sub-set of 6 contiguous REs allocated to a second UE, UE 2 1530” maps to “multiplexed [orthogonal multiple access], MOMA”, where “Orthogonal Frequency Division Multiple Access (OFDMA)” maps to “orthogonal multiple access”, 
“PRB 1510 are divided” maps to “multiplexed”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multiplexing capability of Papasakellariou et al. into Koh et al. By modifying the OMA capability of Koh et al. to include the multiplexing capability as taught by the OFDMA/FDM capability of Papasakellariou et al., the benefits of improved channel capacity (Koh et al.; 0012) with reduced UL overhead (Papasakellariou et al.; 0068) are achieved.

As to claim 5:
Koh et al. discloses:
determining the coverage of the terminal device based on a quality of a channel between the network device and the terminal device...and...
(“The first transmission mode is a scheme which transmits, in the NOMA system, using the diversity scheme to a first terminal relatively close to a base station and transmits using the multiplexing scheme to a second terminal relatively remote from the base station. The second terminal may be the terminal on a boundary of a coverage area of the base station. The first terminal, which is close to the base station, may be allocated relatively low power, and the second terminal, which is remote from the base station, may be allocated relatively high power. The first terminal may enable smooth communication even if the low power is allocated. The channel capacity of the whole cell in the first transmission mode may be derived from Equation 2 through Equation 10.”; Koh et al.; 0061)

Where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate “CQI/CSI” with “coverage area”/”close to a base station”/”remote from the base station” which maps to “determining the coverage”, where “CQI/”CSI” maps to “quality of a channel between the network device and the terminal device”

As to claim 6:
Koh et al. discloses:
in response to the access mode being the .OMA mode, selecting the information transmission pattern from the first resource set; and
in response to the access mode being the NOMA mode, selecting the information transmission pattern from the second resource set.
(“In step 1140, the base station 910 may determine the transmission mode of the greatest channel capacity among the calculated four transmission modes. Based on the allocated power of the first terminal 920 or the second terminal 930 and the channel information, the base station 910 may determine the transmission mode of the greatest channel capacity among the multiple transmission modes. Information indicating the determined transmission mode may be represented with 2-bit information. The 2-bit information may represent four cases, which may correspond to the first transmission mode, the second transmission mode, the third transmission mode, and the fourth transmission mode respectively.”; Koh et al.; 0139)

(“In the fourth transmission mode, which is the transmission scheme of the OMA system, the transmitter 330 may transmit data transmitted to each of the terminals in different time or different frequency resource.”; Koh et al.; 0056)
(where “determine the transmission mode” maps to “in response”, “NOMA is the technique for improving spectral efficiency by concurrently transmitting data to two or more terminals on the same time, frequency, and space resources” maps to “to the access mode being the NOMA mode, selecting the information transmission pattern from the second resource set”, “transmission scheme of the OMA system, the transmitter 330 may transmit data transmitted to each of the terminals in different time or different frequency resource” maps to “to the access mode being the .OMA mode, selecting the information transmission pattern from the first resource set”

Koh et al. as described above does not explicitly teach:
multiplexed [orthogonal multiple access], MOMA

However, Papasakellariou et al. further teaches a multiplexing capability which includes:
multiplexed [orthogonal multiple access], MOMA

(“In addition to the Time Division Multiplexing (TDM) structure described in FIG. 12 through FIG. 14, Frequency Division Multiplexing (FDM) can also be applied as shown in FIG. 15 for the case of 2 UEs. The N.sub.sc.sup.RB=12 REs of one PRB 1510 are divided in a top sub-set of 6 contiguous REs allocated to a first UE, UE 1 1520, and bottom sub-set of 6 contiguous REs allocated to a second UE, UE 2 1530. Unlike the CSI transmission from each UE which is over half the BW of a PRB, the RS transmission 1540 from each UE occupies the entire PRB and the multiplexing is through the use of two different CSs, one CS for each UE, of the same CAZAC sequence as it was previously described. The reason for the RS transmission being over the entire PRB is to avoid a reduction in the number of available CAZAC sequences that would result from reducing their length to less than 12. Each UE transmits in both the first slot 1550 and the second slot 1560 of the sub-frame. FDM can be generalized to more than 2 RE clusters per PRB, the relative position of the clusters may change on a sub-frame symbol basis or on a slot basis (not shown for brevity). Additionally, FDM can be generalized so that the REs allocated to each UE are not contiguous. For 
(where
“relation to an Orthogonal Frequency Division Multiple Access ( OFDMA) communication system”/” The N.sub.sc.sup.RB=12 REs of one PRB 1510 are divided in a top sub-set of 6 contiguous REs allocated to a first UE, UE 1 1520, and bottom sub-set of 6 contiguous REs allocated to a second UE, UE 2 1530” maps to “multiplexed [orthogonal multiple access], MOMA”, where “Orthogonal Frequency Division Multiple Access (OFDMA)” maps to “orthogonal multiple access”, 
“PRB 1510 are divided” maps to “multiplexed”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multiplexing capability of Papasakellariou et al. into Koh et al. By modifying the OMA capability of Koh et al. to include the multiplexing capability as taught by the OFDMA/FDM capability of Papasakellariou et al., the benefits of improved channel capacity (Koh et al.; 0012) with reduced UL overhead (Papasakellariou et al.; 0068) are achieved.

As to claim 7:
Koh et al. discloses:
configuring the first resource set and the second resource set.

(“However, in the fourth transmission mode, the base station 910 may transmit in a different frequency resource or a different time resource, as in the transmission scheme of the OMA system. If transmitting in the same frequency resource, the base station 910 may transmit in a different time resource. It may be transmitted for each of the first terminal 920 or the second terminal 930.”; Koh et al.; 0144)
(where
“overlappingly allocating two or more terminals on the same frequency resource at the same time” maps to “configuring the first resource set”, where “allocating” maps to “configuring”,
“If transmitting in the same frequency resource, the base station 910 may transmit in a different time resource” maps to “configuring ... and the second resource set”, where “may transmit in a different time resource” maps to “configuring”

As to claim 8:
Koh et al. discloses:
wherein the information transmission pattern includes one or more of: a multiplexing pattern...and...

(“If the determined transmission mode is the fourth transmission mode, both of the first signal and the second signal may be generated according to the transmission scheme of the OMA system. Since it is not the NOMA system as in the first transmission mode, the second transmission mode, and the third transmission mode, different first power and second power may not be allocated. The first signal and the second signal may correspond to different time resources or different frequency resources satisfying the orthogonality respectively.”; Koh et al.; 0090)
(where “multiplexing scheme”/”different time resources” maps to “multiplexing pattern”)

As to claim 9:
Koh et al. discloses:
	further comprising: transmitting information about the information transmission pattern to the terminal device.
	(“In step 1371 and step 1372, the base station 1310 may transmit control information to the first terminal 1320 or the second terminal 1330. The control information may be the control information 1000 of FIG. 10. The control information may include information indicating the determined transmission mode. For example, the information may be 2-bit information. The 2-bit information may represent the four transmission modes. It may be 2-bit 
(“The base station may generate the second signal based on the multiplexing scheme in the NOMA system”; Koh et al.; 0104)
(“If the determined transmission mode is the fourth transmission mode, both of the first signal and the second signal may be generated according to the transmission scheme of the OMA system. Since it is not the NOMA system as in the first transmission mode, the second transmission mode, and the third transmission mode, different first power and second power may not be allocated. The first signal and the second signal may correspond to different time resources or different frequency resources satisfying the orthogonality respectively.”; Koh et al.; 0090)
	(where
	“The 2-bit information may represent the four transmission modes. It may be 2-bit information transmission mode indicator 1010. The four transmission modes may be the first transmission mode, the second transmission mode, the third transmission mode, and the fourth transmission mode of FIG. 9”/step 1371/FIG. 13/step 1372/FIG. 13 maps to “transmitting information about the information transmission pattern to the terminal device”

As to claim 14:

A network device, comprising:
a processor; and
a memory, the memory containing program including instructions executable by the processor, the processor being configured to cause the network device to:
obtain an access mode of a terminal device, wherein the processor is configured to obtain the access mode of the terminal device by determining the access mode of the terminal device based on at least one of a coverage of the terminal device, ...and...: and
 (“In step 1140, the base station 910 may determine the transmission mode of the greatest channel capacity among the calculated four transmission modes. Based on the allocated power of the first terminal 920 or the second terminal 930 and the channel information, the base station 910 may determine the transmission mode of the greatest channel capacity among the multiple transmission modes. Information indicating the determined transmission mode may be represented with 2-bit information. The 2-bit information may represent four cases, which may correspond to the first transmission mode, the second transmission mode, the third transmission mode, and the fourth transmission mode respectively.”; Koh et al.; 0139)
(“The first transmission mode is a scheme which transmits, in the NOMA system, using the diversity scheme to a first terminal relatively close to a base station and transmits using the multiplexing scheme to a second terminal 
(“R.sub.4 is the channel capacity in the fourth transmission mode, W is the MMSE equalizer filter, F is the precoder, σ.sub.n is the nose power, wn is the noise passing through the equalizer filter, P.sub.f is the power allocated to the remote terminal, and P.sub.n is the power allocated to the nearby terminal.”; Koh et al.; 0076)
(where
“base station” maps to “network device”,
“terminal” maps to “terminal device”,
“The second terminal may be the terminal on a boundary of a coverage area of the base station. The first terminal, which is close to the base station, may be allocated relatively low power, and the second terminal, which is remote from the base station, may be allocated relatively high power”/”Based on the allocated power of the first terminal 920 or the second terminal 930 and the channel information, the base station 910 may determine the transmission mode” maps to “obtaining the access mode of the terminal device comprises determining the access mode of the terminal device based on at least one of a coverage of the terminal device”, where the “allocated” “power” is based on the “boundary of a coverage”/”close to the base station”/”remote from the base station” which maps to “based on at least one of a coverage”, where the “transmission mode” is determined based on “the allocated power”, therefore the “transmission mode” is also determined based on “boundary of a coverage”/”close to the base station”/”remote from the base station” which maps to “based on at least one of a coverage of the terminal device”)

select, based on the access mode of the terminal device, an information transmission pattern for the terminal device from a first resource set associated with a ... orthogonal multiple access, .OMA, mode and a second resource set associated with a non-orthogonal multiple access, NOMA, mode.
 (“The NOMA is the technique for improving spectral efficiency by concurrently transmitting data to two or more terminals on the same time, frequency, and space resources.”; Koh et al.; 0041)
(“In the fourth transmission mode, which is the transmission scheme of the OMA system, the transmitter 330 may transmit data transmitted to each of the terminals in different time or different frequency resource.”; Koh et al.; 0056)
(where
“determine the transmission mode of the greatest channel capacity among the calculated four transmission modes”/”In the fourth transmission mode, which is the transmission scheme of the OMA system, the transmitter 330 may transmit data transmitted to each of the terminals in different time or different frequency “selecting, based on the access mode of the terminal device, an information transmission pattern for the terminal device from a first resource set associated with a multiplexed orthogonal multiple access, .OMA, mode”, where “determine the transmission mode” maps to “selecting”, “data”/“transmission scheme”/”different time or different frequency” maps to “information transmission pattern”, “different time or different frequency resource” maps to “first resource set”, “OMA” maps to “.OMA mode”
“determine the transmission mode of the greatest channel capacity among the calculated four transmission modes”/”The NOMA is the technique for improving spectral efficiency by concurrently transmitting data to two or more terminals on the same time, frequency, and space resources” maps to “selecting, based on the access mode of the terminal device, an information transmission pattern for the terminal device... and a second resource set associated with a non-orthogonal multiple access, NOMA, mode”, where “determine the transmission mode” maps to “selecting”, “data”/”same time, frequency and space” maps to “information transmission pattern”, “same time, frequency, and space resources” maps to “second resource set”, “NOMA” maps to “NOMA mode”

Koh et al. as described above does not explicitly teach:
multiplexed [orthogonal multiple access], MOMA


multiplexed [orthogonal multiple access], MOMA
(“Additionally, although the present invention is described in relation to an Orthogonal Frequency Division Multiple Access ( OFDMA) communication system, it also applies to all Frequency Division Multiplexing (FDM) systems in general and to Single-Carrier Frequency Division Multiple Access ( SC-FDMA), OFDM, FDMA, Discrete Fourier Transform (DFT)-spread OFDM, DFT-spread OFDMA, SC -OFDMA, and SC-OFDM in particular”; Papasakellariou et al.; 0061)
(“In addition to the Time Division Multiplexing (TDM) structure described in FIG. 12 through FIG. 14, Frequency Division Multiplexing (FDM) can also be applied as shown in FIG. 15 for the case of 2 UEs. The N.sub.sc.sup.RB=12 REs of one PRB 1510 are divided in a top sub-set of 6 contiguous REs allocated to a first UE, UE 1 1520, and bottom sub-set of 6 contiguous REs allocated to a second UE, UE 2 1530. Unlike the CSI transmission from each UE which is over half the BW of a PRB, the RS transmission 1540 from each UE occupies the entire PRB and the multiplexing is through the use of two different CSs, one CS for each UE, of the same CAZAC sequence as it was previously described. The reason for the RS transmission being over the entire PRB is to avoid a reduction in the number of available CAZAC sequences that would result from reducing their length to less than 12. Each UE transmits in both the first slot 1550 and the second slot 1560 of the sub-frame. FDM can be generalized to more than 2 RE clusters per PRB, the relative position of the clusters may change on a sub-frame 
(where
“relation to an Orthogonal Frequency Division Multiple Access ( OFDMA) communication system”/” The N.sub.sc.sup.RB=12 REs of one PRB 1510 are divided in a top sub-set of 6 contiguous REs allocated to a first UE, UE 1 1520, and bottom sub-set of 6 contiguous REs allocated to a second UE, UE 2 1530” maps to “multiplexed [orthogonal multiple access], MOMA”, where “Orthogonal Frequency Division Multiple Access (OFDMA)” maps to “orthogonal multiple access”, 
“PRB 1510 are divided” maps to “multiplexed”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multiplexing capability of Papasakellariou et al. into Koh et al. By modifying the OMA capability of Koh et al. to include the multiplexing capability as taught by the OFDMA/FDM capability of Papasakellariou et al., the benefits of improved channel capacity (Koh et al.; 0012) with reduced UL overhead (Papasakellariou et al.; 0068) are achieved.

As to claim 18:

determining the coverage of the terminal device based on a quality of a channel between the network device and the terminal device...and...
(“The first transmission mode is a scheme which transmits, in the NOMA system, using the diversity scheme to a first terminal relatively close to a base station and transmits using the multiplexing scheme to a second terminal relatively remote from the base station. The second terminal may be the terminal on a boundary of a coverage area of the base station. The first terminal, which is close to the base station, may be allocated relatively low power, and the second terminal, which is remote from the base station, may be allocated relatively high power. The first terminal may enable smooth communication even if the low power is allocated. The channel capacity of the whole cell in the first transmission mode may be derived from Equation 2 through Equation 10.”; Koh et al.; 0061)
(step 1110-1120/FIG. 11)
Where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate “CQI/CSI” with “coverage area”/”close to a base station”/”remote from the base station” which maps to “determining the coverage”, where “CQI/”CSI” maps to “quality of a channel between the network device and the terminal device”

As to claim 20:
Koh et al. discloses:
configuring the first resource set and the second resource set.

(“However, in the fourth transmission mode, the base station 910 may transmit in a different frequency resource or a different time resource, as in the transmission scheme of the OMA system. If transmitting in the same frequency resource, the base station 910 may transmit in a different time resource. It may be transmitted for each of the first terminal 920 or the second terminal 930.”; Koh et al.; 0144)
(where
“overlappingly allocating two or more terminals on the same frequency resource at the same time” maps to “configuring the first resource set”, where “allocating” maps to “configuring”,
“If transmitting in the same frequency resource, the base station 910 may transmit in a different time resource” maps to “configuring ... and the second resource set”, where “may transmit in a different time resource” maps to “configuring”

As to claim 21:
Koh et al. discloses:
wherein the information transmission pattern includes one or more of: a multiplexing pattern...and...

(“If the determined transmission mode is the fourth transmission mode, both of the first signal and the second signal may be generated according to the transmission scheme of the OMA system. Since it is not the NOMA system as in the first transmission mode, the second transmission mode, and the third transmission mode, different first power and second power may not be allocated. The first signal and the second signal may correspond to different time resources or different frequency resources satisfying the orthogonality respectively.”; Koh et al.; 0090)
(where “multiplexing scheme”/”different time resources” maps to “multiplexing pattern”)

As to claim 22:
Koh et al. discloses:
	further comprising: transmitting information about the information transmission pattern to the terminal device.
	(“In step 1371 and step 1372, the base station 1310 may transmit control information to the first terminal 1320 or the second terminal 1330. The control information may be the control information 1000 of FIG. 10. The control information may include information indicating the determined transmission mode. For example, the information may be 2-bit information. The 2-bit information may represent the four transmission modes. It may be 2-bit 
(“The base station may generate the second signal based on the multiplexing scheme in the NOMA system”; Koh et al.; 0104)
(“If the determined transmission mode is the fourth transmission mode, both of the first signal and the second signal may be generated according to the transmission scheme of the OMA system. Since it is not the NOMA system as in the first transmission mode, the second transmission mode, and the third transmission mode, different first power and second power may not be allocated. The first signal and the second signal may correspond to different time resources or different frequency resources satisfying the orthogonality respectively.”; Koh et al.; 0090)
	(where
	“The 2-bit information may represent the four transmission modes. It may be 2-bit information transmission mode indicator 1010. The four transmission modes may be the first transmission mode, the second transmission mode, the third transmission mode, and the fourth transmission mode of FIG. 9”/step 1371/FIG. 13/step 1372/FIG. 13 maps to “transmitting information about the information transmission pattern to the terminal device”

Claim(s) 10, 11, 12, 23, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al. US 20200295891 (cited in Non-Final Rejection dated 11/12/2020) in view of Papasakellariou et al. US 20100278109 (cited in Non-Final Rejection dated 3/17/2020) and in further view of Kumar et al. US 20190029031 (cited in Non-Final Rejection dated 3/17/2020).

As to claim 10:
Koh  et al. discloses:
A method in a terminal device, comprising: receiving information about an information transmission pattern from a network device, the information transmission pattern being configured by the network device based on an access mode of the terminal device, wherein the network node determined the access mode of the terminal device based on at least one of a coverage of the terminal device, ...and..., 
(“In step 1140, the base station 910 may determine the transmission mode of the greatest channel capacity among the calculated four transmission modes. Based on the allocated power of the first terminal 920 or the second terminal 930 and the channel information, the base station 910 may determine the transmission mode of the greatest channel capacity among the multiple transmission modes. Information indicating the determined transmission mode may be represented with 2-bit information. The 2-bit information may represent four cases, which may correspond to the first transmission mode, the second 
(“The first transmission mode is a scheme which transmits, in the NOMA system, using the diversity scheme to a first terminal relatively close to a base station and transmits using the multiplexing scheme to a second terminal relatively remote from the base station. The second terminal may be the terminal on a boundary of a coverage area of the base station. The first terminal, which is close to the base station, may be allocated relatively low power, and the second terminal, which is remote from the base station, may be allocated relatively high power. The first terminal may enable smooth communication even if the low power is allocated. The channel capacity of the whole cell in the first transmission mode may be derived from Equation 2 through Equation 10.”; Koh et al.; 0061)
(“R.sub.4 is the channel capacity in the fourth transmission mode, W is the MMSE equalizer filter, F is the precoder, σ.sub.n is the nose power, wn is the noise passing through the equalizer filter, P.sub.f is the power allocated to the remote terminal, and P.sub.n is the power allocated to the nearby terminal.”; Koh et al.; 0076)
(where
“base station” maps to “network device”,
“terminal” maps to “terminal device”,
“The second terminal may be the terminal on a boundary of a coverage area of the base station. The first terminal, which is close to the base station, may be allocated relatively low power, and the second terminal, which is remote “obtaining the access mode of the terminal device comprises determining the access mode of the terminal device based on at least one of a coverage of the terminal device”, where the “allocated” “power” is based on the “boundary of a coverage”/”close to the base station”/”remote from the base station” which maps to “based on at least one of a coverage”, where the “transmission mode” is determined based on “the allocated power”, therefore the “transmission mode” is also determined based on “boundary of a coverage”/”close to the base station”/”remote from the base station” which maps to “based on at least one of a coverage of the terminal device”)

the information transmission pattern being configured from a first resource set associated with a ... orthogonal multiple access, .OMA, mode and a second resource set associated with a non-orthogonal multiple access, NOMA, mode;
(“The NOMA is the technique for improving spectral efficiency by concurrently transmitting data to two or more terminals on the same time, frequency, and space resources.”; Koh et al.; 0041)
(“In the fourth transmission mode, which is the transmission scheme of the OMA system, the transmitter 330 may transmit data transmitted to each of the terminals in different time or different frequency resource.”; Koh et al.; 0056)
(where
“the information transmission pattern being configured from a first resource set associated with a ... orthogonal multiple access, .OMA, mode”, where  “data”/“transmission scheme”/”different time or different frequency” maps to “information transmission pattern”, “different time or different frequency resource” maps to “first resource set”, “OMA” maps to “.OMA mode”
“determine the transmission mode of the greatest channel capacity among the calculated four transmission modes”/”The NOMA is the technique for improving spectral efficiency by concurrently transmitting data to two or more terminals on the same time, frequency, and space resources” maps to “a second resource set associated with a non-orthogonal multiple access, NOMA, mode”, where “data”/”same time, frequency and space” maps to “information transmission pattern”, “same time, frequency, and space resources” maps to “second resource set”, “NOMA” maps to “NOMA mode”

performing transmission to the network device based on the received information and
(“Various embodiments of the present disclosure may be a hybrid system using multi-antenna gain. For hybrid operations, the base station 910 may 
(where
“uplink from the first terminal” maps to “performing transmission to the network device”
“based on the received information”

Koh et al. as described above does not explicitly teach:
multiplexed [orthogonal multiple access], MOMA
wherein the information transmission pattern includes one or more of a spreading matrix and .... 

However, Papasakellariou et al. further teaches a multiplexing capability which includes:
multiplexed [orthogonal multiple access], MOMA
(“Additionally, although the present invention is described in relation to an Orthogonal Frequency Division Multiple Access ( OFDMA) communication system, it also applies to all Frequency Division Multiplexing (FDM) systems in general and to Single-Carrier Frequency Division Multiple Access ( SC-FDMA), OFDM, FDMA, Discrete Fourier Transform (DFT)-spread OFDM, DFT-spread OFDMA, SC -OFDMA, and SC-OFDM in particular”; Papasakellariou et al.; 0061)
(“In addition to the Time Division Multiplexing (TDM) structure described in FIG. 12 through FIG. 14, Frequency Division Multiplexing (FDM) can also be applied as shown in FIG. 15 for the case of 2 UEs. The N.sub.sc.sup.RB=12 REs of one PRB 1510 are divided in a top sub-set of 6 contiguous REs allocated to a 
(where
“relation to an Orthogonal Frequency Division Multiple Access ( OFDMA) communication system”/” The N.sub.sc.sup.RB=12 REs of one PRB 1510 are divided in a top sub-set of 6 contiguous REs allocated to a first UE, UE 1 1520, and bottom sub-set of 6 contiguous REs allocated to a second UE, UE 2 1530” maps to “multiplexed [orthogonal multiple access], MOMA”, where “Orthogonal Frequency Division Multiple Access (OFDMA)” maps to “orthogonal multiple access”, 
“PRB 1510 are divided” maps to “multiplexed”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multiplexing capability of Papasakellariou et al. into Koh et al. By modifying the OMA capability of Koh et al. to include the multiplexing capability as taught by the OFDMA/FDM capability of Papasakellariou et al., the benefits of improved channel capacity (Koh et al.; 0012) with reduced UL overhead (Papasakellariou et al.; 0068) are achieved.

However, Kumar et al. further teaches a spreading vector capability which includes:
wherein the information transmission pattern includes one or more of a spreading matrix and .... 
(“In this particular case, the spreading components 608 can affect the spreading to transmit one QAM symbol, which can be spread depending on the M-DFT size. For example, if the size of the M-DFT is 12, as in LTE, then DFT QAM size and each LTE QAM symbol is spread by the spreading sequence by a spreading vector, the spreading vector can be 12 because it is 12 times repeated, and repeated while relying on a specific code (code p). The illustration of FIG. 6 can be a generalized version and allows use of more than one code as well for UE i. As an example, if p=2 for UE 1, the first modulation symbol can also be spread by code one of length 12, and a next symbol can be spread by spreading code C 2, of which length again is 12 and those can be added at 
(where
“spreading matrix”, where paragraph 0052 of the specification of the original disclosure notes that “the spreading vector is a one dimensional spreading matrix”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the spreading vector of Kumar et al. into Koh et al. By modifying the OMA/NOMA capability of Koh et al. to include the spreading vector capability as taught by the OMA/NOMA capability of Kumar et al., the benefits of latency reduction/overhead reduction (Kumar et al.; 0018) are achieved.

As to claim 11:
Koh et al. discloses:
wherein performing transmission to the network device comprises:
determining, based on the received information, the information transmission pattern from the first resource set and the second resource set; and
 (“In step 1140, the base station 910 may determine the transmission mode of the greatest channel capacity among the calculated four transmission modes. Based on the allocated power of the first terminal 920 or the second terminal 930 and the channel information, the base station 910 may determine the transmission mode of the greatest channel capacity among the multiple transmission modes. Information indicating the determined transmission mode may be represented with 2-bit information. The 2-bit information may represent 
(“The NOMA is the technique for improving spectral efficiency by concurrently transmitting data to two or more terminals on the same time, frequency, and space resources.”; Koh et al.; 0041)
(“In the fourth transmission mode, which is the transmission scheme of the OMA system, the transmitter 330 may transmit data transmitted to each of the terminals in different time or different frequency resource.”; Koh et al.; 0056)
(where “determine the transmission mode” maps to “determining”, “NOMA is the technique for improving spectral efficiency by concurrently transmitting data to two or more terminals on the same time, frequency, and space resources” maps to “determining, based on the received information, the information transmission pattern ...and the second resource set”, “transmission scheme of the OMA system, the transmitter 330 may transmit data transmitted to each of the terminals in different time or different frequency resource” maps to “the information transmission pattern from the first resource set”

performing the transmission to the network device based on the information transmission pattern. 
(“Various embodiments of the present disclosure may be a hybrid system using multi-antenna gain. For hybrid operations, the base station 910 may transmit to users of the terminals, 2-bit additional information regarding the 
(where
“uplink from the first terminal” maps to “performing transmission to the network device”
“based on the information transmission pattern”

As to claim 12:
Koh et al. discloses:
receiving, from the network device, information about, the first resource set and the second resource set configured at the network device.
(“The NOMA system may not necessarily require orthogonality in terms of frequency resource allocation, as required by conventional orthogonal multiple access (OAM), for example, orthogonal frequency division multiple access (OFDMA). Thus, the NOMA system may improve resource efficiency by overlappingly allocating two or more terminals on the same frequency resource at the same time.”; Koh et al.; 0041)
(where
“frequency allocation...OAM” maps to “receiving, from the network device, information about, the first resource set”, where performing communication using “frequency allocation” is considered requiring “receiving, from the network device, information about, the first resource set” in order to perform the communication,
“NOMA system may ... overlappingly allocating two or more terminals on the same frequency resource at the same time”, where performing communication using “allocating...on the same frequency resource at the same “receiving, from the network device, information about, ... and the second resource set configured at the network device” in order to perform communication)

As to claim 23:
Koh  et al. discloses:
A terminal device, comprising: a processor; and
a memory, the memory containing program including instructions executable by the processor, the processor being configured to cause the terminal device to:
receive information about an information transmission pattern from a network device, the information transmission pattern being configured by the network device based on an access mode of the terminal device, wherein the network node determined the access mode of the terminal device based on at least one of a coverage of the terminal device, ... and ..., 
 (“In step 1140, the base station 910 may determine the transmission mode of the greatest channel capacity among the calculated four transmission modes. Based on the allocated power of the first terminal 920 or the second terminal 930 and the channel information, the base station 910 may determine the transmission mode of the greatest channel capacity among the multiple transmission modes. Information indicating the determined transmission mode may be represented with 2-bit information. The 2-bit information may represent four cases, which may correspond to the first transmission mode, the second 
(“The first transmission mode is a scheme which transmits, in the NOMA system, using the diversity scheme to a first terminal relatively close to a base station and transmits using the multiplexing scheme to a second terminal relatively remote from the base station. The second terminal may be the terminal on a boundary of a coverage area of the base station. The first terminal, which is close to the base station, may be allocated relatively low power, and the second terminal, which is remote from the base station, may be allocated relatively high power. The first terminal may enable smooth communication even if the low power is allocated. The channel capacity of the whole cell in the first transmission mode may be derived from Equation 2 through Equation 10.”; Koh et al.; 0061)
(“R.sub.4 is the channel capacity in the fourth transmission mode, W is the MMSE equalizer filter, F is the precoder, σ.sub.n is the nose power, wn is the noise passing through the equalizer filter, P.sub.f is the power allocated to the remote terminal, and P.sub.n is the power allocated to the nearby terminal.”; Koh et al.; 0076)
(where
“base station” maps to “network device”,
“terminal” maps to “terminal device”,
“The second terminal may be the terminal on a boundary of a coverage area of the base station. The first terminal, which is close to the base station, may be allocated relatively low power, and the second terminal, which is remote “obtaining the access mode of the terminal device comprises determining the access mode of the terminal device based on at least one of a coverage of the terminal device”, where the “allocated” “power” is based on the “boundary of a coverage”/”close to the base station”/”remote from the base station” which maps to “based on at least one of a coverage”, where the “transmission mode” is determined based on “the allocated power”, therefore the “transmission mode” is also determined based on “boundary of a coverage”/”close to the base station”/”remote from the base station” which maps to “based on at least one of a coverage of the terminal device”)

the information transmission pattern being configured from a first resource set associated with a ... orthogonal multiple access, .OMA, mode and a second resource set associated with a non-orthogonal multiple access, NOMA, mode;
 (“The NOMA is the technique for improving spectral efficiency by concurrently transmitting data to two or more terminals on the same time, frequency, and space resources.”; Koh et al.; 0041)
(“In the fourth transmission mode, which is the transmission scheme of the OMA system, the transmitter 330 may transmit data transmitted to each of the terminals in different time or different frequency resource.”; Koh et al.; 0056)
(where
“the information transmission pattern being configured from a first resource set associated with a ... orthogonal multiple access, .OMA, mode”, where  “data”/“transmission scheme”/”different time or different frequency” maps to “information transmission pattern”, “different time or different frequency resource” maps to “first resource set”, “OMA” maps to “.OMA mode”
“determine the transmission mode of the greatest channel capacity among the calculated four transmission modes”/”The NOMA is the technique for improving spectral efficiency by concurrently transmitting data to two or more terminals on the same time, frequency, and space resources” maps to “a second resource set associated with a non-orthogonal multiple access, NOMA, mode”, where “data”/”same time, frequency and space” maps to “information transmission pattern”, “same time, frequency, and space resources” maps to “second resource set”, “NOMA” maps to “NOMA mode”

performing transmission to the network device based on the received information and
(“Various embodiments of the present disclosure may be a hybrid system using multi-antenna gain. For hybrid operations, the base station 910 may 
(where
“uplink from the first terminal” maps to “performing transmission to the network device”
“based on the received information”

Koh et al. as described above does not explicitly teach:
multiplexed [orthogonal multiple access], MOMA
wherein the information transmission pattern includes one or more of a spreading matrix and .... 

However, Papasakellariou et al. further teaches a multiplexing capability which includes:
multiplexed [orthogonal multiple access], MOMA
(“Additionally, although the present invention is described in relation to an Orthogonal Frequency Division Multiple Access ( OFDMA) communication system, it also applies to all Frequency Division Multiplexing (FDM) systems in general and to Single-Carrier Frequency Division Multiple Access ( SC-FDMA), OFDM, FDMA, Discrete Fourier Transform (DFT)-spread OFDM, DFT-spread OFDMA, SC -OFDMA, and SC-OFDM in particular”; Papasakellariou et al.; 0061)
(“In addition to the Time Division Multiplexing (TDM) structure described in FIG. 12 through FIG. 14, Frequency Division Multiplexing (FDM) can also be applied as shown in FIG. 15 for the case of 2 UEs. The N.sub.sc.sup.RB=12 REs of one PRB 1510 are divided in a top sub-set of 6 contiguous REs allocated to a 
(where
“relation to an Orthogonal Frequency Division Multiple Access ( OFDMA) communication system”/” The N.sub.sc.sup.RB=12 REs of one PRB 1510 are divided in a top sub-set of 6 contiguous REs allocated to a first UE, UE 1 1520, and bottom sub-set of 6 contiguous REs allocated to a second UE, UE 2 1530” maps to “multiplexed [orthogonal multiple access], MOMA”, where “Orthogonal Frequency Division Multiple Access (OFDMA)” maps to “orthogonal multiple access”, 
“PRB 1510 are divided” maps to “multiplexed”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multiplexing capability of Papasakellariou et al. into Koh et al. By modifying the OMA capability of Koh et al. to include the multiplexing capability as taught by the OFDMA/FDM capability of Papasakellariou et al., the benefits of improved channel capacity (Koh et al.; 0012) with reduced UL overhead (Papasakellariou et al.; 0068) are achieved.

However, Kumar et al. further teaches a spreading vector capability which includes:
wherein the information transmission pattern includes one or more of a spreading matrix and .... 
(“In this particular case, the spreading components 608 can affect the spreading to transmit one QAM symbol, which can be spread depending on the M-DFT size. For example, if the size of the M-DFT is 12, as in LTE, then DFT QAM size and each LTE QAM symbol is spread by the spreading sequence by a spreading vector, the spreading vector can be 12 because it is 12 times repeated, and repeated while relying on a specific code (code p). The illustration of FIG. 6 can be a generalized version and allows use of more than one code as well for UE i. As an example, if p=2 for UE 1, the first modulation symbol can also be spread by code one of length 12, and a next symbol can be spread by spreading code C 2, of which length again is 12 and those can be added at 
(where
“spreading matrix”, where paragraph 0052 of the specification of the original disclosure notes that “the spreading vector is a one dimensional spreading matrix”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the spreading vector of Kumar et al. into Koh et al. By modifying the OMA/NOMA capability of Koh et al. to include the spreading vector capability as taught by the OMA/NOMA capability of Kumar et al., the benefits of latency reduction/overhead reduction (Kumar et al.; 0018) are achieved.

As to claim 24:
Koh et al. discloses:
wherein the processor is further configured to cause the terminal device to:
determine, based on the received information, the information transmission pattern from the first resource set and the second resource set; and
 (“In step 1140, the base station 910 may determine the transmission mode of the greatest channel capacity among the calculated four transmission modes. Based on the allocated power of the first terminal 920 or the second terminal 930 and the channel information, the base station 910 may determine the transmission mode of the greatest channel capacity among the multiple transmission modes. Information indicating the determined transmission mode 
(“The NOMA is the technique for improving spectral efficiency by concurrently transmitting data to two or more terminals on the same time, frequency, and space resources.”; Koh et al.; 0041)
(“In the fourth transmission mode, which is the transmission scheme of the OMA system, the transmitter 330 may transmit data transmitted to each of the terminals in different time or different frequency resource.”; Koh et al.; 0056)
(where “determine the transmission mode” maps to “determining”, “NOMA is the technique for improving spectral efficiency by concurrently transmitting data to two or more terminals on the same time, frequency, and space resources” maps to “determining, based on the received information, the information transmission pattern ...and the second resource set”, “transmission scheme of the OMA system, the transmitter 330 may transmit data transmitted to each of the terminals in different time or different frequency resource” maps to “the information transmission pattern from the first resource set”

perform the transmission to the network device based on the information transmission pattern. 
(“Various embodiments of the present disclosure may be a hybrid system using multi-antenna gain. For hybrid operations, the base station 910 may 
(where
“uplink from the first terminal” maps to “performing transmission to the network device”
“based on the information transmission pattern”

As to claim 25:
Koh et al. discloses:
receiving, from the network device, information about, the first resource set and the second resource set configured at the network device.
(“The NOMA system may not necessarily require orthogonality in terms of frequency resource allocation, as required by conventional orthogonal multiple access (OAM), for example, orthogonal frequency division multiple access (OFDMA). Thus, the NOMA system may improve resource efficiency by overlappingly allocating two or more terminals on the same frequency resource at the same time.”; Koh et al.; 0041)
(where
“frequency allocation...OAM” maps to “receiving, from the network device, information about, the first resource set”, where performing communication using “frequency allocation” is considered requiring “receiving, from the network device, information about, the first resource set” in order to perform the communication,
“NOMA system may ... overlappingly allocating two or more terminals on the same frequency resource at the same time”, where performing communication using “allocating...on the same frequency resource at the same “receiving, from the network device, information about, ... and the second resource set configured at the network device” in order to perform communication)

Claim(s) 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al. US 20200295891 (cited in Non-Final Rejection dated 11/12/2020) in view of Papasakellariou et al. US 20100278109 (cited in Non-Final Rejection dated 3/17/2020) and in further view of Tani et al. US 20180376409 (cited in Non-Final Rejection dated 3/17/2020).

As to claim 4:
Koh et al. as described above does not explicitly teach:
wherein determining the access mode of the terminal device comprising:
in response to … and/or … and/ or die required QoS being lower than a predetermined QoS threshold, determining the NOMA mode as the access mode of the terminal device: and
in response to … and/or the system, … and/ or the required QoS being higher than tire predetermined QoS threshold, determining: the MDMA mode as the access mode of the terminal device.

However, Tani et al. further teaches a threshold capability which includes:
wherein determining the access mode of the terminal device comprising:

[0069] If at step S308 the path loss is greater than the threshold value Th#2 (step S308: YES), the mobile station 221 selects a NOMA-non-enabled base station cell as a communication cell among communicable base station cells (step S309), ending a series of operations. When the path loss is not greater than the threshold value Th#2 (step S308: NO), the mobile station 221 selects the base station cell (NOMA-enabled)”; Tani et al.; 0068-0069)
(“Next, the base station 110 wirelessly transmits user data destined for the mobile station 221 (step S903). In the case of transmitting the user data by NOMA at step S903, the base station 110 transmits the user data by using the frequency domain and MCS indicated by the NOMA-enabled frequency/MCS information described above. In the case of transmitting the user data not by NOMA (e.g., by OFDMA), the base station 110 transmits the user data by using a frequency domain and MCS different from the frequency domain and MCS indicated by the NOMA-enabled frequency/MCS information described above.”; Tani et al.; 0112)

in response to … and/or … and/ or  required QoS being lower than a predetermined QoS threshold, determining the NOMA mode as the access mode of the terminal device: and
(FIG. 3, step S308, S310, where “Threshold value Th#2”/”threshold value Th#2 is a threshold value indicated by the NOMA possible quality information” maps to “QoS threshold”

in response to … and/or … and/ or the required QoS being higher than tire predetermined QoS threshold, determining: the MDMA mode as the access mode of the terminal device.
(FIG. 3, step S308, S309)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the threshold capability of Tani et al. into Koh et al. By modifying the OMA/NOMA capability of of Koh et al. to include the threshold capability as taught by the NOMA-enabled/NOMA-nonenabled capability of Tansi et al., the benefits of reduced control signal transmission (Tani et al.; 0195) are achieved.

As to claim 17:
Koh et al. as described above does not explicitly teach:
wherein determining the access mode of the terminal device comprising:
in response to … and/or … and/ or die required QoS being lower than a predetermined QoS threshold, determining the NOMA mode as the access mode of the terminal device: and
in response to … and/or the system, … and/ or the required QoS being higher than tire predetermined QoS threshold, determining: the MDMA mode as the access mode of the terminal device.

However, Tani et al. further teaches a threshold capability which includes:
wherein determining the access mode of the terminal device comprising:
(“That is, the mobile station 221 determines whether the DL path loss at the mobile station 221 in the base station cell selected at step S305 is greater than the threshold value Th#2 (step S308). The threshold value Th#2 is a threshold value indicated by the NOMA possible quality information included in the broadcast signal received at step S301 and is, for example, a threshold value that is greater than the threshold value Th#1. 
[0069] If at step S308 the path loss is greater than the threshold value Th#2 (step S308: YES), the mobile station 221 selects a NOMA-non-enabled base station cell as a communication cell among communicable base station cells (step S309), ending a series of operations. When the path loss is not greater than the threshold value Th#2 (step S308: NO), the mobile station 221 selects the base station cell (NOMA-enabled)”; Tani et al.; 0068-0069)
(“Next, the base station 110 wirelessly transmits user data destined for the mobile station 221 (step S903). In the case of transmitting the user data by 

in response to … and/or … and/ or  required QoS being lower than a predetermined QoS threshold, determining the NOMA mode as the access mode of the terminal device: and
(FIG. 3, step S308, S310, where “Threshold value Th#2”/”threshold value Th#2 is a threshold value indicated by the NOMA possible quality information” maps to “QoS threshold”

in response to … and/or … and/ or the required QoS being higher than tire predetermined QoS threshold, determining: the MDMA mode as the access mode of the terminal device.
(FIG. 3, step S308, S309)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the threshold capability of Tani et al. into Koh et al. By modifying the OMA/NOMA capability of .

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al. US 20200295891 (cited in Non-Final Rejection dated 11/12/2020) in view of Papasakellariou et al. US 20100278109 (cited in Non-Final Rejection dated 3/17/2020) and in further view of Zhu et al. US 20150312074 and Kolde et al. US 20200314600.

As to claim 19:
Koh et al. discloses:
in response to the access mode being the .OMA mode, select the information transmission pattern from the first resource set;
in response to the access mode being the NOMA mode, select the information transmission pattern from the second resource set; and
 (“In step 1140, the base station 910 may determine the transmission mode of the greatest channel capacity among the calculated four transmission modes. Based on the allocated power of the first terminal 920 or the second terminal 930 and the channel information, the base station 910 may determine the transmission mode of the greatest channel capacity among the multiple transmission modes. Information indicating the determined transmission mode may be represented with 2-bit information. The 2-bit information may represent 
(“The NOMA is the technique for improving spectral efficiency by concurrently transmitting data to two or more terminals on the same time, frequency, and space resources.”; Koh et al.; 0041)
(“In the fourth transmission mode, which is the transmission scheme of the OMA system, the transmitter 330 may transmit data transmitted to each of the terminals in different time or different frequency resource.”; Koh et al.; 0056)
(where “determine the transmission mode” maps to “in response”, “NOMA is the technique for improving spectral efficiency by concurrently transmitting data to two or more terminals on the same time, frequency, and space resources” maps to “to the access mode being the NOMA mode, selecting the information transmission pattern from the second resource set”, “transmission scheme of the OMA system, the transmitter 330 may transmit data transmitted to each of the terminals in different time or different frequency resource” maps to “to the access mode being the .OMA mode, selecting the information transmission pattern from the first resource set”

Koh et al. as described above does not explicitly teach:
multiplexed [orthogonal multiple access], MOMA
determine the quality of service based on ... or use case.


multiplexed [orthogonal multiple access], MOMA
(“Additionally, although the present invention is described in relation to an Orthogonal Frequency Division Multiple Access ( OFDMA) communication system, it also applies to all Frequency Division Multiplexing (FDM) systems in general and to Single-Carrier Frequency Division Multiple Access ( SC-FDMA), OFDM, FDMA, Discrete Fourier Transform (DFT)-spread OFDM, DFT-spread OFDMA, SC -OFDMA, and SC-OFDM in particular”; Papasakellariou et al.; 0061)
(“In addition to the Time Division Multiplexing (TDM) structure described in FIG. 12 through FIG. 14, Frequency Division Multiplexing (FDM) can also be applied as shown in FIG. 15 for the case of 2 UEs. The N.sub.sc.sup.RB=12 REs of one PRB 1510 are divided in a top sub-set of 6 contiguous REs allocated to a first UE, UE 1 1520, and bottom sub-set of 6 contiguous REs allocated to a second UE, UE 2 1530. Unlike the CSI transmission from each UE which is over half the BW of a PRB, the RS transmission 1540 from each UE occupies the entire PRB and the multiplexing is through the use of two different CSs, one CS for each UE, of the same CAZAC sequence as it was previously described. The reason for the RS transmission being over the entire PRB is to avoid a reduction in the number of available CAZAC sequences that would result from reducing their length to less than 12. Each UE transmits in both the first slot 1550 and the second slot 1560 of the sub-frame. FDM can be generalized to more than 2 RE clusters per PRB, the relative position of the clusters may change on a sub-frame 
(where
“relation to an Orthogonal Frequency Division Multiple Access ( OFDMA) communication system”/” The N.sub.sc.sup.RB=12 REs of one PRB 1510 are divided in a top sub-set of 6 contiguous REs allocated to a first UE, UE 1 1520, and bottom sub-set of 6 contiguous REs allocated to a second UE, UE 2 1530” maps to “multiplexed [orthogonal multiple access], MOMA”, where “Orthogonal Frequency Division Multiple Access (OFDMA)” maps to “orthogonal multiple access”, 
“PRB 1510 are divided” maps to “multiplexed”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multiplexing capability of Papasakellariou et al. into Koh et al. By modifying the OMA capability of Koh et al. to include the multiplexing capability as taught by the OFDMA/FDM capability of Papasakellariou et al., the benefits of improved channel capacity (Koh et al.; 0012) with reduced UL overhead (Papasakellariou et al.; 0068) are achieved.

However, Zhu et al. further teaches a metric capability which includes:
determine the quality of service based on ... or use case.
(“Processor 120 can (e.g., by executing executable instructions stored by memory 110) evaluate an orthogonal multiple access (OMA) metric and a NOMA metric of a plurality of UEs. The OMA metric and the NOMA metric can each be a measure of expected data throughput associated with the plurality of UEs in the respective modes (OMA transmission and NOMA transmission).”; Zhu et al.; 0026)
(where
“evaluate...metric”/“metric can each be a measure of expected data throughput” maps to “determine the quality of service”,
“OMA transmission”/”NOMA transmission” maps to “use case”,
Where Kolde et al. notes “Quality of Service (QoS) metrics (e.g., expected throughput” (0039) such that “QoS” is associated with “expected throughput”, therefore the “expected data throughput” of Zhu et al. maps to “quality of service”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the metric capability of Zhu et al. into Koh et al. By modifying the base station capability of Koh et al. to include the metric capability as taught by the eNB capability of Zhu et al., the benefits of optimal power allocation (Zhu et al.; 0093) are achieved.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 
/M.K.P/Examiner, Art Unit 2464             

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464